Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial Office action based on the application filed on Feb. 5, 2020.
Claims 1-19 are presently pending in the application have been examined below, of which, Claims 1 and 19 are presented in independent form.

Priority

This patent application claims priority to Indian provisional patent application no. 201941004532 filed on February 05, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 11 recite the limitations “for each of the plurality of sequences 16to be invoked” and “the plurality of sequences of the device 19programming specification”.  There is 
Claims 2-10 and 12-19 depend on Claims 1 and 11 respectively. Therefore, the claims suffer the same deficiency as Claims 1 and 11.

Claim Rejections - 35 U.S.C. 103 Rejections

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0155572 (hereinafter "Kolathur”) in view of US 2005/0289485 (hereinafter “Willis”) and further in view of US 2003/0229685 (hereinafter “Twidale”).
In the following claim analysis, Applicant’s claim language is presented in boldface and Examiner’s explanations/notes/remarks are in square brackets and emphases are underlined.

Referring to Claim 1, Kolathur discloses: 
a method for operating a hardware-software interface (HSI) executable specification unit 2by means of an executable hardware-software interface (HSI) specification for a computing 3device (Kolathur, Abstract, a method of generating device drivers for different user systems to facilitate communication with a hardware device), wherein the executable hardware-software interface (HSI) specification is a form of a 4Device Programming Specification (DPS) (Kolathur, Fig. 5 and 6A-6B, para. 13-15, FIG. 5 depicts a portion of a device specification in a formal language specifying the various hardware characteristics of a hardware device for which a device driver is to be generated), wherein the hardware-software interface (HSI) 5executable specification unit comprises at least 6one skeletal driver (Kolathur, para. 60, Device driver generator 365 receives device specification 345 (embedded in data sheet 325) and also software specification 355 (either from device driver developer 330 or from software specification database 335) and generates the software instructions [a skeletal driver] contained in device driver code 375; para. 65, instructions constituting the various interfaces in the device driver can be formed from the received specification by device driver generator 365, thereby potentially generating a complete device driver (capable of communicating with the hardware device) programmatically), and a hardware-software interface (HSI) executable specification 7interpreter (Kolathur, para. 34, hardware components that interpret [inherently by an interpreter] instructions and process data contained in computer programs); the method comprising:
capturing at least one hardware-software interface (HSI) for generating the executable 9hardware-software interface (HSI) specification (Kolathur, para. 56, the program logic, the register information and other characteristics of the hardware device are embedded in datasheet 325 in electronic form and device driver generator 365 extracts the embedded information while generating the device drivers; para. 64, In step 450, device driver generator 365 forms instructions constituting a device driver, which incorporates the program logic according to the 
analyzing at least one section of the device programming specification (DPS) to 11determine a plurality of sequences that are required for executing the executable hardware- 12software interface (HSI) specification (Kolathur, para. 53, The program logic may specify the manner in which status information (e.g., from a register indicating the status of a pending interrupt) can be retrieved, the manner in which data can be written to various components in the hardware device, and sending/receiving a sequence of data elements);
parsing, using the hardware-software interface (HSI) analyzer, the device 14programming specification (DPS) into an intermediate form (Kolathur, para. 53-55, device driver generator 365 may be designed to parse the contained information and generate software instructions (constituting hardware interface 220) [an intermediate form] consistent with the language specification, as required for implementation in the runtime environment);
analyzing, using the HSI analyzer, a runtime execution and software architecture 23details of a runtime specification (RTS) to generate a device driver (Kolathur, Fig. 6A, 6B, and 7, para. 14-16, a software specification in a formal language specifying the various characteristics of and 
interpreting the at least one hardware-software interface (HSI) intermediate representation (IR) for performing at least one action on the computing device (Kolathur, Fig. 9, para. 19, FIGS. 10A and 10B (henceforth conveniently referred to as FIG. 10) together depict a portion of software instructions [IR] in a code file generated from a device specification in a formal language and a software specification in another formal language for a runtime environment with a Linux operating system; para. 23, A device driver generator provided according to an aspect of the present invention receives a specification in a formal language indicating characteristics of a runtime environment of a user system, and forms instructions [IR] according to the characteristics such that the instructions can execute on the user system and enable a user application (executing in the user system) to communicate with the hardware device).
Moreover, in an analogous art to the claimed invention in the field of analyzing specification techniques, Willis expressly teaches a hardware-software interface (HSI) analyzer (Willis, Fig. 3, para. 82, FIG. 3 illustrates that the specification for a processor begins with a behavioral, HDL representation of the processor architecture (20). The HDL is analyzed (21) using a source code analyzer).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kolathur’s device driver generation method with Willis’ converting an electronic design specification and technology specifications into realization of the electronic design in computer hardware and software interface, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be 
As a result, Kolathur as modified further teaches a hardware-software interface (HSI) executable specification 7interpreter (Kolathur, para. 34, hardware components that interpret instructions and process data contained in computer programs; Willis, Fig. 5, para. 67, the compiler initially assigns technology bindings so as to gradually optimize the objectives specified in the design specification (1) through transformations in the interpretation of types visible in each elaborated instance of the block, statement or object); parsing, using the hardware-software interface (HSI) analyzer, the device 14programming specification (DPS) into an intermediate form (Kolathur, para. 53-55, e, device driver generator 365 may be designed to parse the contained information and generate software instructions (constituting hardware interface 220) consistent with the language specification, as required for implementation in the runtime environment; para. 57, device driver developer 330 may provide software specification 355 containing information about various characteristics of the runtime environment in which a user application needs to communicate with the hardware device; Willis, para. 194, Fig. 3, The HDL is analyzed (21) using (3) into an intermediate representation (22) contained in 4 or 5. A code generator (23) uses the model to create an intermediate representation (generally in a programming language); Fig. 4, para. 195, para. 54, a set of instruction set architecture specifications are processed to yield intermediate code (C))); verifying if an intermediate representation (IR) for each of the plurality of sequences 16to be invoked in at least one skeletal driver Application Programming Interface (API) is 17present in the device programming specification (DPS) (Willis, para. 57, the model verification and optimization operating mode enables behavioral analysis of a design using available logic technology specifications; para. 62, Post-synthesis verification modes evaluate the behavior and attribute values [an intermediate representation (IR) for each of the plurality of sequences 16to be invoked in at least one skeletal driver Application Programming Interface (API) is 17present in the device programming specification (DPS)] taking into account both logic technology; Fig. 6, para. 86, an interactive debugger view into a process, process equivalent or thread [checking a sequences 16to be invoked in at least one skeletal driver Application Programming Interface (API) is 17present]. The debugger provides for more detailed visibility and interaction);
translating, using the HSI analyzer, the plurality of sequences of the device 19programming specification (DPS) into at least one hardware-software interface (HSI) 20intermediate representation (IR) if each sequence is present in the device programming 21specification (DPS) (Willis, Fig. 3, para. 72, Various logic technologies may be applied to a design by altering the types associated with objects and statements within the intermediate form. The resulting type hierarchies [the plurality of sequences of the device 19programming specification (DPS) into at least one hardware-software interface (HSI) 20intermediate representation (IR)] are then re-evaluated. the type hierarchy must always be resolved down to either a fully defined behavioral [present in the device programming 21specification (DPS)] or structural view for simulation or analysis within a design partition; para. 83,The HDL is analyzed (21) using (3) into an intermediate representation (22), Abstract, compiles design and logic technology specifications into a model which can be utilized for behavioral analysis (such as simulation or formal verification) of logical characteristics [the plurality of sequences of the device 19programming  (the model)). [It is noted that the limitation is optional because it only occurs if each sequence is present in the device programming specification (DPS). If this condition is not met (i.e. each sequence is not present in the device programming specification (DPS)), the limitation does not occur and the translating step is not required.]
Kolathur as modified teaches analyzing, using the HSI analyzer, a runtime execution and software architecture 23details of a runtime specification (RTS) to generate a device driver, but it does not appear to expressly teaches analyzing, using the HSI analyzer, a runtime execution and software architecture 23details of a runtime specification (RTS) for the intended use of “generating a mapping between the at least one skeletal driver API and hardware-software interface (HSI) sequences”. However, in an analogous art to the claimed invention in the field of analyzing specification techniques, Twidale teaches the intended use “to generate a mapping between the at least one skeletal driver API and hardware-software interface (HSI) sequences” (Twidale, Fig. 4, para. 34-37, At step 404, the application software places a call to the API [a skeletal driver API] to execute at least a portion of the routine that involves hardware functionality. The API in turn calls the HSI [a mapping]).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to enhance Kolathur’s modified device driver generation method with Twidale’s hardware abstraction interfacing system to generate a mapping between the at least one skeletal driver API and hardware-software interface (HSI) sequences, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to develop a hardware abstraction interfacing system for providing an interface between hardware and application software in equipment having a layered architecture. The interfacing system includes a hardware profile structure having a plurality of hardware 

Referring to Claim 2, the rejection of Claim 1 is incorporated. Kolathur discloses as modified further discloses: The method of claim 1, wherein the at least one hardware-software interface (HSI) 2intermediate representation (IR) is interpreted for performing the at least one action on the 3computing device to execute the at least one skeletal driver API based on a request that is 4received from at least one of (i) an application. (ii) a protocol or (iii) a middleware (Kolathur, Fig. 2, para. 39 and 42, Hardware interface 220 represents instructions designed to provide access to (and communicate with) the various components (usually hardware, but can be, for example, executing software modules) within hardware device 170 (via 157). The instructions may enable writing of data to desired registers 178 and in general for effecting desired change of states in hardware device 170. For example, when user application 112 requests a high level task (e.g., to transmit a byte of data using a UART device), hardware interface 220 may send a series of necessary commands to initialize various registers 178, have control unit 174 to facilitate the reception of data and store the same in memory unit 176).

The method of claim 1, further comprising parsing, using the hardware-software interface 2(HSI) analyzer, a Runtime Specification (RTS) if a parse error is not generated in the device 3programming specification (DPS) (Kolathur, para. 53-55, e, device driver generator 365 may be designed to parse the contained information and generate software instructions (constituting hardware interface 220 consistent with the language specification, as required for implementation in the runtime environment [no parse error is found]; Fig. 6A, 6B, and 7, para. 14-16, a software specification in a formal language specifying the various characteristics of a runtime environment with a Linux operating system for which a device driver is to be generated). [It is noted that the claim is represented as an optional term. If a parse error is generated, then the parsing action is not required.]

Referring to Claim 4, the rejection of Claim 1 is incorporated. Kolathur discloses as modified further discloses: The method of claim 1, wherein the intermediate representation (IR) for each of the 2plurality of sequences to be invoked in the at least one skeletal driver API is determined 3based on an operating system and an environment input (Willis, Fig. 3, para. 225, In Drawing 3, specification for a processor begins with a behavioral, HDL representation of the processor architecture (20). The HDL is analyzed (21) using (3) into an intermediate representation (22) contained in 4 or 5. A code generator (23) uses the model to create an intermediate representation (generally in a programming language) representing the compiler backend specific to the processor described in the HDL model; Kolathur, para. 120-122, IG. 9 depicts a portion of software instructions in a header file generated from a device specification (of FIG. 5) in a formal language and a software specification (of FIG. 6B) in .
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kolathur’s device driver generation method with Willis’ converting an electronic design specification and technology specifications into realization of the electronic design in computer hardware and software interface, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to compile design and logic technology specifications into a model which can be utilized for behavioral analysis and to translates partitions of the design and one or more logic technologies into one or more processor intermediates suitable for execution on multi-purpose processing units yielding a more detailed prediction of the resulting hardware/software system behavior (Willis, Abstract).

Referring to Claim 5, the rejection of Claim 1 is incorporated. Kolathur discloses as modified further discloses: The method of claim 1, wherein the mapping enables the HSI executable specification 2interpreter to (i) identify the hardware-software interface (HSI) sequences to be loaded for an 3interpretation (Kolathur, Claim 28, enabling a user application [the skeletal driver API] executing in a user system the to communicate with said hardware device, said user system supporting said user application and said device driver in a runtime environment, wherein execution of said one or more sequences of instructions by one or more processors causes said one or more processors to perform the actions of: receiving a specification in a formal language indicating a plurality of characteristics of [the identified hardware-software interface (HSI) sequences to be loaded] said runtime environment) and (ii) pre-load an intermediate representation (IR) for the corresponding HSI 4sequences for the interpretation when the at least one skeletal driver API of the computing 5device is executed (Willis, Fig. 1, para. 70, An intermediate library system (4) may be used to retain technology information for reasons of performance or intellectual property protection. During any of the four operating modes the design is brought into [pre-loaded] a working database (5) containing an intermediate form of the design and available technologies. Any of the four operating modes (6, 7, 8 and 9) may be practiced on the database (5), yielding hardware configuration and software memory configuration data used to produce products meeting the design specification). [It is noted that the claim is represented as an optional term. When the skeletal driver API is not executed, mapping action is not required.]

Referring to Claim 6, the rejection of Claim 4 is incorporated. Kolathur discloses as modified further discloses: The method of claim 4, further comprising 2executing a hardware-software interface (HSI) load function from the hardware-software interface (HSI) executable specification interpreter to load intermediate 22representations (IRs) for the plurality of sequences that need to be interpreted during an execution of the at least one skeletal driver API (Willis, Fig. 3, para. 83, The HDL is analyzed (21) using (3) into an intermediate representation (22) … A code generator uses the model [showing the plurality of sequences] to create an intermediate representation [the IR is loaded into the design tool]; and 6calling a hardware-software interface (HSI) interpret function from the HSI 7executable specification interpreter to interpret a corresponding sequence that is required by 8the at least one skeletal driver API (Fig. 5, para. 67, he compiler initially assigns technology bindings so as to gradually optimize the objectives specified in the design specification (1) through transformations in the interpretation of types visible in each elaborated instance of the block, 1) through transformations in the interpretation of types visible in each elaborated instance of the block, statement or object).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kolathur’s device driver generation method with Willis’ converting an electronic design specification and technology specifications into realization of the electronic design in computer hardware and software interface, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to compile design and logic technology specifications into a model which can be utilized for behavioral analysis and to translates partitions of the design and one or more logic technologies into one or more processor intermediates suitable for execution on multi-purpose processing units yielding a more detailed prediction of the resulting hardware/software system behavior (Willis, Abstract).

Referring to Claim 7, the rejection of Claim 6 is incorporated. Kolathur discloses as modified further discloses: The method of claim 6, wherein the at least one skeletal driver calls the hardware-software 2interface (HSI) interpret function along with a name of the corresponding sequence as 3argument to inform the HSI interpreter about the corresponding sequence that is to be 4interpreted (Twidale, Fig. 4, para. 34-37, At step 404, the application software places a call to the API [a skeletal driver API] to execute at least a portion of the routine that involves hardware functionality. The API in turn calls the HIS [inherently a name is included as argument]).


Referring to Claim 8, the rejection of Claim 1 is incorporated. Kolathur discloses as modified further discloses: The method of claim 1, further comprising invoking the HSI executable specification 2interpreter at an appropriate point and specifying a device programming specification (DPS) 3sequence that needs to be interpreted during execution of the at least one skeletal driver API (Kolathur, Fig. 2, para. 39 and 42, Hardware interface 220 represents instructions designed to provide access to (and communicate with) the various  executing in a user system the to communicate with said hardware device, said user system supporting said user application and said device driver in a runtime environment, wherein execution of said one or more sequences of instructions [that needs to be interpreted] by one or more processors).

Referring to Claim 9, the rejection of Claim 1 is incorporated. Kolathur discloses as modified further discloses: The method of claim 1, further comprising interpreting, using the HSI executable 2specification interpreter, the DPS sequence using the corresponding IR that was created 3previously by the HSI analyzer (Kolathur, Fig. 2, para. 39 and 42, Hardware interface 220 represents instructions designed to provide access to (and communicate with) the various components (usually hardware, but can be, for example, executing software modules) within hardware device 170 (via 157). The instructions may enable writing of data to desired registers 178 and in general for effecting desired change of states in hardware device 170; Fig. 5 and 6A-6B, para. 13-15, FIG. 5 depicts a portion of a device specification in a formal language specifying the various hardware characteristics of a hardware device for which a device driver is to be generated; para. 53-55, device driver generator 365 may be designed to parse the contained information and generate software instructions (constituting hardware interface 220) [an intermediate form] consistent with the language specification, as required for implementation in the runtime environment).



Referring to Claims 12-19, the rejection of Claim 11 is incorporated. The claims are rejected for the same reasons set forth in the rejections of claims 2-9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kolathur, in view of Willis, in view of Twidale, and further in view of US 2018/0246752 (hereinafter “Bonetta”).

Referring to Claim 10, the rejection of Claim 1 is incorporated. Kolathur as modified does not appear to expressly disclose: The method of claim 1, wherein the at least one hardware-software interface (HSI) 2intermediate representation (IR) is at least one of (i) a byte code and (ii) an Abstract Syntax 3Tree (AST). However, in an analogous art to the claimed invention in the field of analyzing specification techniques, Bonetta teaches wherein the at least one hardware-software interface (HSI) 2intermediate representation (IR) is at least one of (i) a byte code and (ii) an Abstract Syntax 3Tree (AST) (Bonetta, para. 67, the runtime intermediate representation build is specific to the hidden schema of the input object graphs. In an embodiment, an intermediate representation may be a specialized Abstract Syntax Tree (“AST”) interpreter tailored to the expected schema of the input objects).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to enhance Kolathur’s modified device driver generation method with Bonetta’s techniques that express at least one hardware-software interface (HSI) ), with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide fast access to structured, semi-structured, and unstructured data using a virtual machine that provides support for dynamic code generation (Bonetta, Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,811,319 teaches automatically generating code used with device drivers for interfacing with hardware;
US 8,683,428 teaches a device driver generation tool that processes an intermediary representation and generate client code and device driver code to support operations of the driver; and 
US 6,980,941 teaches handling specifications at system level, e.g., a specification of software executed by a computer, specification of hardware implemented by combining software and hardware, and a specification of a business process.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191